Boyers, J.,
concurs in part and dissents in part, with the following memorandum: I agree with my colleagues that, inter alia, Special Term should have separately allocated the sums awarded for maintenance of the defendant wife and for child support, and I concur with the allocation made by my colleagues. *426However, based upon a review of the record, I am persuaded that the yearly sum awarded for the college education of the infant children was inadequate and should be increased to $12,000 per school year per child.